DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the phrase “all the way…” The claim is indefinite because “the way” has not been defined so as to be understood to what actually is being referred. Correction is required.
Because claims 2-4 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horaguchi (9,028,034) in view of Ishikawa et al. (9,022,552).

 	Regarding claim 1, Horaguchi teaches a web printing system, comprising: 

a dancer (fig. 4, item 70a) positioned along a transport path (see fig. 4) extending from an input roller (fig. 4, item note unlabeled input roller) for holding a first media roll (fig. 4, note unlabeled media roll) to an output roller (fig. 4, item 62) for holding the media (fig. 4); 
an actuator (fig. 4, item 70) for moving the dancer with respect to a frame of the system (col. 10, lines 42-58), wherein the dancer is connected to the actuator via a spring element (fig. 4, note unlabeled spring), one end of the spring element is connected to the dancer (see fig. 4), and the other end of the spring element is engaged by the actuator (see fig. 4),
wherein the medium includes a first portion (fig. 4, portion between first roll 62 and roller 70a) extending between the first media roll and the dancer, and a second portion (fig. 4, portion between roller 70a and belt 51a) extending from the dancer toward a print surface, and wherein a position of the dancer and a tension applied in the medium by the dancer are controlled by the actuator in such a manner that the first portion and the second portion of the media remain to form a substantially straight angle all the way as a diameter of the first media roll on the input roller decreases during printing operations (see fig. 4, col. 10, lines 42-58, Note that this last limitation could mean any number of things and that it is met by the prior art arrangement. Note that when roller 70a is actuated to release tension from the sheet, it moves upward to a position where the angle between the first and second portions are “substantially straight”).

MPEP 2114 states that the manner of operating a device does not differentiate an apparatus claim from the prior art. Here, a manner of operating a dancer roller has been claimed, but all structural components of the claimed apparatus are disclosed in the prior art. Thus, even if Horaguchi did not teach the specific manner of operating a dancer roller, such a claimed manner of operation would not distinguish the claimed invention from the prior art.  	Regarding claim 2, Horaguchi in view of Ishikawa teaches the web printing system according to claim 1, wherein the actuator is configured for adjusting a length of the spring element by directly acting on the spring element so as to control a spring force exerted by the spring element on the dancer, thereby determining a spring force and a tension in a web in contact with the dancer (Horguchi, see fig. 4, col. 10, lines 42-58).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horaguchi in view of Ishikawa as applied to claim 2 above, and further in view of Riemenschneider, III et al. (2017/0088301).
 	Regarding claim 3, Horaguchi in view of Ishikawa teaches the web printing system according claim 2, further comprising a detector to detect a position of the .

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.
Furthermore, new 112 issues have arisen. Correction is required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853